DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.

Information Disclosure Statement
The information disclosure statements (IDS’) are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
I) A cutting mechanism adapted to cut tissue in Claim 1.
II) A mechanism for cauterizing tissue in Claim 1.
III) A mechanism for rotating the needle in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
I) The cutting mechanism is being interpreted as set forth in the specification of the instant application:
[0007] In some embodiments, the cutting mechanism may be deployable such that it is adapted to move between an extended position where said portion projects from the needle, and a retracted position where said portion is not projecting from the aperture. When the needle, starting with the tip, is inserted into the target tissue, the cutting mechanism moves to the extended position and the needle is axially rotated via the rotation mechanism … When the sheath is moved to the open position, the deployable cutting mechanism expands and projects out from the aperture. In some embodiments, the deployable cutting mechanism may comprise at least one cylindrical or filament wire or an expandable dome-shape structure. In other embodiments, the deployable cutting mechanism comprises at least one flat wire with a first side for cutting and a second side for cauterization or coagulation. In still other embodiments, the deployable cutting mechanism may comprise a nitinol memory wire that is pre- configured to assume a conformation.
II) The mechanism for cauterizing tissue is being interpreted as follows as set forth in the specification of the instant invention:
[0012] According to one embodiment, the cauterizing mechanism may be operatively connected to the cutting mechanism, which is an electrocautery system. When the electrocautery system is activated, the cutting mechanism is activated to provide cauterization to contacting tissue. According to another embodiment, the cauterizing mechanism may comprise a cauterizing surface disposed on the cutting mechanism such that the cauterizing surface cauterizes the contacting tissue. In another embodiment, the cauterizing mechanism may comprise a cauterizing surface disposed on the needle tip such that the cauterizing surface cauterizes the contacting tissue. For example, the cauterizing surface of the needle tip can act as an exposed anode, and a shaft of the needle can act as a cathode. In other embodiments, the cauterizing mechanism may further comprise an insulator that protects the cut tissue from being cauterized. The cauterizing mechanism can be operatively coupled to a power source, such as a battery, power outlet, or any suitable electrical source.
III) The mechanism for rotating the needle is being interpreted as follows as set forth in the specification of the instant application:
[0010] According to some embodiments, the rotating mechanism may comprise a gear operatively coupled to the needle and to a spring or motor for rotating the needle. The gear may be operatively coupled to the spring or motor via a rod or other connection capable of transferring rotational force. In other embodiments, the system may have at least two gear systems, where one gear set controls the sheath retraction and the other gear set controls the needle rotation. Alternatively, the system may have one or more gears that can simultaneously control the sheath retraction and needle rotation.
[00134] FIG. 20C is a non-limiting embodiment of an encasement (118) adjacent to the vacuum collection chamber (115) housing the attached syringe/vacuum source, and needle rotating mechanism. As forward-throwing spring-loaded biopsy devices can present a danger to patients, a means of drawing back the needle as it rotates, in this case a small spring (119), is within the encasement. A means for the user to adjusting how far the needle withdraws as it rotates and the resultant gross length of harvested tissue, such as a switch (120) attached to the spring, is present. A handle to the encasement may be added. Alternatively, the biopsy system encasement and controls may be sufficiently ergonomic such that a handle is not required.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0361267 A1 to Benning et al. (hereinafter, Benning).
Regarding Claim 1, Benning discloses a biopsy system (100) for harvesting a target tissue, comprising inter alia:
a. a needle (703) having a tip (712) disposed at a distal end of the needle (704) for insertion into tissue, wherein a lumen is disposed in the needle (through which 708 extends, as seen in Figs. 7 & 8); 
b. an aperture disposed at or near the distal end of the needle, said aperture fluidly connected to the lumen (boxed below in annotated Figs 7 & 8); and 

    PNG
    media_image1.png
    179
    536
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    198
    537
    media_image2.png
    Greyscale

c. a cutting mechanism (724) adapted to cut tissue, said cutting mechanism having at least a portion thereof disposed in or over the aperture (724 is disposed with at least a portion thereof disposed over the aperture as seen below in the shaded areas of annotated Figs. 7 & 8); 

    PNG
    media_image3.png
    176
    536
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    204
    531
    media_image4.png
    Greyscale

d. a sheath (702) slidably disposed around an exterior surface of the needle (as seen in Figs. 7 & 8), the sheath adapted to move between at least an open position where the aperture and cutting mechanism are exposed (Fig. 8), and a closed position where the aperture and cutting mechanism are covered by the sheath (Fig. 7); 
e. a mechanism for tissue that contacts said cauterizing mechanism ([0044]); and 
f. a mechanism for rotating the needle ([0039]); 
wherein when the needle is inserted into the target tissue, the sheath deployed in the open position, and the needle rotated via the rotation mechanism, the cutting mechanism cuts the tissue and directs said cut tissue into the aperture and further into the lumen, while contacting tissue is cauterized by the cauterizing mechanism ([0045]).  
Regarding Claim 2, Benning discloses the system of claim 1, wherein the cutting mechanism comprises a dome-shape structure having a leading cutting edge projecting from the needle (724 is generally domed shaped as seen in Fig. 8).  
Regarding Claim 3, Benning discloses the system of claim 1, wherein the cutting mechanism is deployable, said deployable cutting mechanism having at least a portion thereof disposed in or over the aperture, said deployable cutting mechanism adapted to move between an extended position where said portion projects from the needle (101), and a retracted position where said portion is not projecting from the aperture, wherein when the needle is inserted into the target tissue and the sheath is moved to the open position, the deployable cutting mechanism (104) projects out from the aperture (102) and into the extended position (see Figs. 7 & 8).  
Regarding Claim 4, Benning discloses the system of claim 3, wherein the deployable cutting mechanism comprises an expandable dome-shape structure (724 is generally domed shaped as seen in Fig. 8).
Regarding Claim 5, Benning discloses the system of claim 1, wherein the cutting mechanism is removable from the needle (as seen in Fig. 8), wherein the cutting mechanism is adapted to function as a wire localizer for indicating a location of the biopsied tissue (724 is capable of being used a wire localizer because it is wire that can cut tissue and the cut tissue can be observed by the user to determine location of the biopsied tissue).  
Regarding Claim 8, Benning discloses the system of claim 1, wherein the cauterizing mechanism is an electrocautery system operatively connected to the cutting mechanism, wherein when the electrocautery system is activated, and the cutting mechanism is activated to provide cauterization to contacting tissue ([0044]).  
Regarding Claim 10, Benning discloses the system (100) of claim 1 further comprising at least one additional lumen for holding or administering a solution (lumen located between 702 and 703 as seen in Figs. 7 & 8).  
Regarding Claim 13, Benning discloses a method of harvesting tissue, said method comprising: a. providing a biopsy system according to claim 1; b. inserting the needle, starting with the tip, into a tissue of concern; c. retracting the sheath (105) to expose the cutting mechanism; d. rotating the needle and applying suction to the lumen, thereby cutting the tissue with the cutting mechanism and cauterizing contacting tissue via the cauterizing mechanism, wherein the cut tissue is directed into the lumen ([0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benning in view of US 2006/0173377 A1 to McCullough et al. (hereinafter, McCullough).
Regarding Claim 6, Benning discloses where the sheath is moved between the open and closed position as set forth and cited above, but does not expressly disclose how such movement between open and closed positions is performed. However, McCullough teaches at [0041] that a gear and gear motor may be coupled to a sheath and further teaches at [0043]-[0045] the use of the gear and gear motor to move the sheath to open and close an aperture that is used to collect tissue samples. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the outer sheath of Benning to be manipulated into open and closed positions with the gear and gear motor of McCullough as the gear and gear motor would have been obvious to try. That is using the gear and gear motor of McCullough to move the sheath of Benning would have been choosing from a finite number of identified, predicable solutions, with a reasonable expectation of success. Furthermore, such modification would have been a simple use of known techniques in sheath manipulation to improve the similar device of Benning which also has a sheath, and does not expressly disclose how such sheath is manipulated. 
Regarding Claims 7 and 11, Benning teaches where cut tissue is collected, but does not expressly disclose where the cut tissue is subjected to negative pressure via a lumen via the use of suction or a vacuum for the purpose of collecting tissue in the lumen into a tissue collection chamber fluidly connected to the lumen. However, Benning does teach a lumen in both the sheath ([0041] A lumen may extend through outer elongate member 702 …) and an inner member ([0042] … lumen of inner elongate member 703 …). However, McCullough teaches at [0029] where negative pressure is used in a lumen to lead a tissue sample to a tissue chamber. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the lumen of Benning to be subjected to the negative pressure to lead a tissue sample to a tissue chamber of McCullough as McCullough teaches at [0007] that the suction through and internal lumen and tissue collection chamber would have been a desirable improvement to the reliability and efficiency of biopsy devices. 

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benning in view of US 2015/0223718 A1 to Nambu et al. (hereinafter, Nambu).
Benning discloses the system of claim 1 and further discloses where the cauterizing mechanism further comprises an insulator that protects the cut tissue from being cauterized ([0044] Outer elongate member 702 may be electrically insulated from any conductive members of biopsy device 700). Nambu does not expressly disclose wherein the cauterizing mechanism comprises a cauterizing surface, wherein the cauterizing surface is the needle tip which acts as an exposed anode, and a shaft of the needle acts as a cathode. However, Nambu teaches at [0118] a device for cauterizing tissue, which includes a needle and a shaft (Fig. 2). Nambu teaches at [0014] and [0017] where the tip of the device can have a first electrode at the tip enabling input and second electrode further down the device, where the second electrode may act as a cathode (and to complete the circuit, meaning, the electrode on the tip functions as an anode). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the needle tip and needle of Nambu to include the anode and cathode of Nambu as Nambu teaches at [0118] that such arrangement would have allowed targets to be easily destroyed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791